ho
No

bh NO
& bo

blo
WN

 

hr
On

bo
~~]

tO
oo

 

 

Case 2:20-cr-O0006-WFN ECFNo.1 filed 01/22/20 PagelD.1 Page 1 of 2

FILED IN THE

William D. Hyslop US. DISTRICT COURT

   

: EASTERN DISTRICT OF WASHINGTON
United States Attorney )

ws , IAN 2 2 9000
Eastern District of Washington JAN 2 2 2020
Patrick J Cashman SEAN F. McAVOY, CLERK

— _ DEPUTY
WASHINGTON

 

Assistant United States Attorney SPOKEN
Post Office Box 1494

Spokane, WA 99210-1494

Telephone: (509) 353-2767

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF WASHINGTON

UNITED STATES OF AMERICA, 9:90-CR-6-WFEN

Plaintiff, INDICTMENT
Vv.
Vio: 26 U.S.C. §§ 5841, 5861(d), 5871

KENT KIMBERLING, Possession of Unregistered
Destructive Devices

Defendant.
Forfeiture Allegation

18 U.S.C. § 924, 49 U.S.C.
§ 80303, 26 U.S.C. § 5872, 28
U.S.C. §2461

 

The Grand Jury charges:
On or about August 6, 2019, in the Eastern District of Washington, the
Defendant, KENT KIMBERLING, did knowingly possess a firearm, to wit:
- ared, white, and blue, cannon destructive device having a bore diameter in
excess of one-half inch; and
- animprovised explosive projectile further described as a small metal
compressed carbon dioxide gas cartridge and soda can;

not registered to the Defendant in the National Firearms Registration and Transfer

Record, in violation of 26 U.S.C. §§ 5841, 5861(d), 5871.

INDICTMENT - 1
Case 2:20-cr-O0006-WFN ECFNo.1 filed 01/22/20 PagelD.2 Page 2 of 2

NOTICE OF CRIMINAL FORFEITURE

The allegations contained in this Indictment are hereby realleged and

NM

incorporated by reference for the purpose of alleging forfeitures.

Pursuant to 49 U.S.C. § 80303, 26 U.S.C. § 5872 and 28 U.S.C. § 2461, upon
conviction of an offense in violation of 26 U.S.C. §§ 5841, 5861(d), 5871, as set forth
in this Indictment, the Defendant, KENT KIMBERLING, shall forfeit to the United
States of America, any property involved or used in the commission of the offense,

including, but not limited to the following:

So !oO A ayn DW Mo fF WW

—
'

a red, white, and blue, cannon destructive device having a bore diameter in

IZ excess of one-half inch; and

13 - an improvised explosive projectile further described as a small metal
14 compressed carbon dioxide gas cartridge and soda can.

iD

16 Dated: January 71% 2020.

17 A carte we

18

19

 

  

(| nited States Attorney
3 /

Pd i
) )
25|| Patti¢k J. Cashman
26|| Assistant United States Attorney

 

 

 

INDICTMENT - 2
